DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 2, the paragraph following [0003], beginning with “In yet another aspect…” is not numbered. Thereby the remaining paragraphs beginning with [0004] are misnumbered.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 3, and 14 are essentially method claims, there is no further structure or description given to the treatment device.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeh et al. (US 20130209964 B2).
Nemeh et al., hereinafter referred to as Nemeh, discloses an oral cavity treatment device comprising: a power component (110) comprising a housing having a cavity and a power source (116); a tray component (500) comprising a tooth receiving channel (see figure 5), a first electrode (510) operably coupled to a first electrical contact (540), and a second electrode (520) operably coupled to a second electrical contact (540), the first and second electrodes (510 and 520) being located on opposite sides of the tooth receiving channel (see figure 5); and wherein the tray component (500) is detachably coupled to the power component (110).
Nemeh fails to disclose a first configuration whereby the first electrical contact is operably coupled to a positive terminal of the power source and the second electrical contact is operably coupled to a negative terminal of the power source; and (2) a second configuration whereby the first electrical contact is operably coupled to the negative terminal of the power source and the second electrical contact is operably coupled to the positive terminal of the power source.
However, Nemeh does disclose that all electrodes on the lingual side will be either anodic or cathodic and that all electrodes on the buccal surface will have the opposite polarity 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the invention of Nemeh to change the polarity of the electrodes in accordance to the desired treatment process.

Allowable Subject Matter
Claims 4-5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding to claim 2, Nemeh does not disclose detaching the tray component from the power component and then reattaching the tray component to the power component in a different relative configuration in combination with the elements set forth in this claim.
Regarding to claim 3, Nemeh does not disclose detaching the tray component from the power component, rotating one of the tray component and the power component 1800 relative to the other one of the tray component and the power -2-Atty. Dkt. No. 12648-00-US-01-TB component, and then reattaching the tray component to the power component in combination with the elements set forth in this claim.

Regarding to claim 7, Nemeh does not disclose the tray component comprising a first mechanical connector, the first electrical contact being located along the first mechanical connector; and a second mechanical connector, the second electrical contact being located along the second mechanical connector; the housing of the power component comprising: a third mechanical connector, a third electrical contact that is operably coupled to a positive terminal of the power source being located along the third mechanical connector; and a fourth mechanical connector, a fourth electrical contact that is operably coupled to a negative terminal of the power source being located along the second mechanical connector.
Regarding to claim 10, Nemeh does not disclose the device further comprising a first protuberance extending from a rear surface of the tray component, the first -4-Atty. Dkt. No. 12648-00-US-01-TB electrical contact being exposed on a distal end of the first protuberance; a second protuberance extending from a rear surface of the tray component, the second electrical contact being exposed on a distal end of the second protuberance; a first connection cavity formed into the housing of the power component, a third electrical contact that is operably coupled to the positive terminal of the power source being located on a floor of the first connection cavity; a second connection cavity formed into the housing of the power component, a fourth electrical contact that is operably coupled to the negative terminal of the power source being located on a floor of the second connection cavity; wherein in the first configuration the first protuberance is disposed within the first connection cavity and the first electrical contact is in contact with the third electrical contact and the second protuberance is disposed within the second connection cavity and the second electrical contact is in contact with the fourth electrical contact; and wherein in the second configuration the first protuberance is disposed within the second connection cavity and the first 
Nemeh et al. (US 2013/0209964 A1) represents the closest prior art of record to the recited invention of claim 11. 
Regarding claim 11, Nemeh discloses: 
An oral cavity treatment device comprising: a tray component (500) comprising a first electrode (510) and a second electrode (520) located on opposite sides of a tooth receiving channel (see figure 5). Nemeh does not disclose a first connection member comprising a first mechanical connector and a first electrical contact that is operably coupled to the first electrode, and a second connection member comprising a second mechanical connector and a second electrical contact that is operably coupled to the second electrode; a power component comprising a cavity that houses a power source, a third connection member comprising a third mechanical connector and a third electrical contact that is operably coupled to a positive terminal of the power source, and a fourth connection member comprising a third mechanical connector and a fourth electrical contact that is operably coupled to a negative terminal of the power source; wherein the tray component and the power component are detachably coupled together and can be altered between: (1) a first assembled configuration whereby: (a) the -5-Atty. Dkt. No. 12648-00-US-01-TB first and third connection members mate so that the first and third mechanical connectors are coupled together and the first and third electrical contacts are in contact to couple the first electrode to the positive terminal of the power source; and (b) the second and fourth connection members mate so that the second and fourth mechanical connectors are coupled together and the second and fourth electrical contacts are in contact to couple the second electrode to the negative terminal of the power source; (2) a second assembled configuration whereby: (a) the first and fourth connection members mate so that the first and fourth mechanical connectors are coupled together and the first and fourth electrical contacts are in contact to couple the first 
Nemeh does not disclose or render obvious in combination with any prior art the above limitations combined as recited in claim 11.
Regarding claim 15, Nemeh discloses: 
An oral cavity treatment kit comprising: a power component (110) comprising a housing having a cavity and a power source (116) located in the cavity, the power source comprising a positive terminal and a negative terminal (see figure 1). Nemeh does not disclose a first tray component comprising a tooth receiving channel defined between inner and outer sidewalls, a first electrode located along the inner sidewall, and a second electrode located along the outer sidewall; and a second tray component comprising a tooth receiving channel defined between inner and outer sidewalls, a first electrode located along the inner sidewall, and a second electrode located along the outer sidewall; wherein at least one of: the first electrode of the first tray component is formed from a different material than the first electrode of the second tray component; and the second electrode of the second tray component is formed from a different material than the second electrode of the second tray component; wherein the first tray component is detachably coupled to the power component so that the first electrode is operably coupled to one of the positive and negative terminals of the power source and the second electrode is operably coupled to the other one of the positive and negative terminals of the power source; and wherein the second tray component is detachably coupled to the power component so that the first electrode is operably coupled to one of the positive and negative terminals of the power source and the second electrode is operably coupled to the other one of the positive and negative terminals of the power source.

Thus, Nemeh does not disclose or render obvious in combination with any prior art the above limitations combined as recited in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MONEA R. GRIER/            Examiner, Art Unit 3772  

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772